Motion granted. The appeal is permitted to be heard upon the original record except that a certified copy of the indictment shall be substituted in place of the original indictment. The appellant is relieved of the requirement that one copy of the record on appeal be served upon the District Attorney and six additional copies thereof be filed with this court, upon condition that the appellant at the time of service of the appellant’s points upon the District Attorney, serve upon the District Attorney a typewritten transcript of the minutes of the trial. Concur—-Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.